MeCARTY, J.
(dissenting).
I am of the opinion that there is no prejudicial error assigned, and that the judgment should be affirmed. The jury assessed plaintiff’s damages at $500, and rendered a verdict for that amount, with interest thereon from the date of the fire. The evidence, without conflict, shows that the fire in question destroyed property belonging to plaintiff as follows: Fifteen rods of corral fence described as “ a good board fence, cedar posts with two rails along the posts and then boards,” 4-J feet high, of the market value of $75; one set of harness of the market value of $30; one wagon jack of the market value of $6; three loads of straw of the market value of $9; three pitchforks of'the market value of $2.25; one surrey tongue of the market value of $10; two pieces of garden hose $1; twenty-six tons of hay, which plaintiff testified was of the value of $12 per ton. The total value of the property mentioned, according to plaintiff’s evidence, was $445.25, which is only $54.75 less than the amount of the verdict.
To meet the positive evidence of plaintiff regarding the market value of the hay, defendant produced a witness who testified as follows: "If I remember right, I think it was about $10 a ton. ’ ’ To prove the value of the shed counsel for plaintiff propounded this question: "Q. Now are you prepared to state what it would cost you to replace that shed ? A. Yes, sir.” The principal objection made to this question was "that the cost of reconstructing the shed is not the proper measure of damages.” The court, addressing counsel for respondent: "What do you claim is the measure of damages, Mr. Smith?” Mr. Smith: "The value of the shed in the condition it was at the time it- was destroyed. ’ ’ The Court: "He may answer the question.” The Witness: "I value it at $300. ’ ’ It seems that the answer was given by the witness to meet the views of counsel, making the objection, as to the true measure of damages. I do not think the answer is susceptible of being construed to mean that the value the witness put *424on the shed was other than his judgment of its true or actual value. The answer, “I value it at $300” is equivalent to saying, “The value of it was $300.” This, I submit, is proper evidence to prove the value of farm buildings and structures. 3d Chamberlain, Modern Evidence, Section 2128.
Assuming for the sake of argument, but not conceding, that the court, by admitting this kind of evidence, permitted, as is suggested, “plaintiff to prove the value of the property by merely showing what he assumed it to be worth or what it was worth to him,” he, nevertheless, on cross-examination, gave proper evidence tending to show the value of the shed which in part is as follows:
“Q. That shed, you say, was built out of lumber? A. Yes, sir. Q. How long had it been built? A. I can’t tell exactly. I judge that shed, part of it, perhaps, had stood there 10 years, and maybe more, and part of it had been built at a more recent date. * * # Q. You stated that that shed was worth $300 ? A. Yes, sir. * * * Q. When you say $300 that is simply a rough estimate? A. Well, it isn’t so rough either. A person can easily tell what it would take to build a good barn 80 feet long and 14 feet wide, a pretty good lumber roof on it, and a good straw top on that. A person can tell something about what it would cost. It isn’t such a rough estimate.”
He also stated on cross-examination that:
The shed “was mostly boarded up. * * * It was simply rough lumber; * * # just ordinary $40 a thousand lumber. ’ ’
It will therefore be observed that whatever was lacking, if anything, in plaintiff’s evidence in chief tending to prove the .value of the shed was supplied by his evidence given on cross-examination. According to the,evidence of respondent’s witness on this point there was at least 1,400 feet of lumber used in the construction of this shed besides a number of cedar posts for uprights, and sufficient quaking asp poles for the roof, and the evidence, without dispute, shows that the lumber was worth $40 per thousand. In other words, according to the undisputed evidence, the value of the lumber destroyed was, at least, of the value of $56. This amount, *425when added to tbe value of tbe other property herein mentioned, which the evidence shows was $445.25, makes the sum total in excess of the amount of the verdict. Moreover, defendant produced evidence of the most positive character showing that the value of the shed in the condition it w.as when destroyed was $75. And the jury evidently accepted this evidence of the value of the shed, otherwise the verdict would, in all probability, have been in excess of $500. Few cases of this kind are brought to this court in which evidence of value to support the verdict is clearer or of a more conclusive character than is the evidence in this ease.
In this jurisdiction the rule of law, in cases of this kind, is that all plaintiff is required to do to make out a prima facie case of negligence is to show by competent proof that the damage sought to be recovered was caused by a fire started by a locomotive. When evidence is introduced having sufficient probative force to support a finding by the jury that the fire was so started, the burden is then on the company operating the locomotive to show that it was provided with spark arrest-ers or other proper appliances for preventing the emission of sparks and coals of fire, and that it was operated in an ordinarily careful way. Preece v. R. G. W. Ry. Co., 24 Utah, 493, 68 Pac. 413; Olmstead v. O. S. L. Ry. Co., 27 Utah, 515, 76 Pac. 557.
In the case at bar plaintiff testified that along about the date of the fire, as he was standing in the doorway of his house at night, one of defendant’s locomotives, as it passed by his premises, emitted sparks that arose in the air and passed over his house to a point on his premises beyond where the fire in question was started, and then dropped to the ground before the fire in them was extinguished; that at another time he was in his yard near the shed or stable when a locomotive passed, emitting sparks that passed over his haystacks and descended to the ground before they were extinguished; that on another occasion from five to fifteen minutes after a locomotive passed his premises he saw a "fire spring up” in a nearby pasture at a point twenty rods from the railroad tracks.
W. Wamick, a witness for plaintiff, testified that at the *426time of tbe fire he was residing, and for four years prior thereto had resided, at Pleasant Grove, Utah, near defendant's railroad track, and “about one-half block from plaintiff’s premises”; that on different occasions during these four years he had seen defendant’s locomotives, as they passed his residence, emit sparks that were carried about one hundred yards from the railroad track before they were extinguished. He further testified that he was at home on the day the fire in question occurred; that somewhere around “eleven o’clock in the forenoon” he saw a train pass, and in about twenty minutes thereafter his attention was called to the fire by a neighbor; that when he first saw the fire it was on top of the haystack. ‘‘ It was burning from the top. ’ ’
Mary Gleason, a sister of plaintiff, and, by occupation, a school teacher, testified that at the time the fire occurred she was living at plaintiff’s home in Pleasant Grove, Utah; “that along about the time of the fire” she had, on several .occasions, observed defendant’s locomotives, as they passed plaintiff’s premises, emit “cinders and sparks” which were carried by the wind to a point on the premises beyond the place where the fire was started. The witness further testified that she was at home during the forenoon of September 12, 1912, tbe day of the fire; that “a little after eleven” a freight train passed the premises along defendant’s railroad track; that “the engine was puffing hard;” that about fifteen minutes after the train passed a man going by in an automobile told her that the barn was on fire; that when she “went out the fire was just on one end of the stack on top. ’ ’
Two other witnesses for plaintiff testified that they were residing in the immediate vicinity of plaintiff’s premises at the- time the fire occurred; that they saw a freight train pass along defendant’s railroad track about eleven o’clock in the forenoon of September 12, 1913, and that, in about fifteen or twenty minutes after the train passed plaintiff’s premises they saw the fire, which was burning on top of the stack, and that in their judgment it had been burning about fifteen minutes. Another witness for plaintiff testified to substantially the same facts as testified to by the witnesses mentioned respecting the hour when the freight train passed plaintiff’s *427premises and the time of the discovery of the fire after the train had gone by.
The evidence thus introduced by plaintiff, respecting the distance that sparks and live cinders are sometimes carried by the wind after they leave a locomotive before the fire and heat in them is extinguished, the time the fire was discovered with reference to the time the train passed the premises, and the place, the top of the haystack, where the fire was started, was unquestionably sufficient to support a finding by the jury that sparks and heated cinders from the freight train started the fire. To meet plaintiff’s testimony tending to show that the fire was caused by sparks and cinders from the engine, which established a prima facie case of negligence, defendant introduced evidence tending to show that the only freight’ train that passed by plaintiff’s premises between eight o’clock a. m. and twelve o’clock noon on September 12, 1913, was a train drawn by engine No. 2633; that this train passed plaintiff’s premises at nine fifteen a. m. on that day. Evidence was also introduced tending to show that engine No. 2633 was equipped with proper, modem, practical, up-to-date appliances for controlling and arresting sparks and cinders and that these appliances and equipment were, on that date, in good condition, and that the engine was managed and operated with due care.
The evidence respecting the condition of engine 2633, and the appliances with which it was equipped for arresting sparks and cinders, and the way it was operated on the day of the fire, is not, in any respect, denied or disputed. In view that this evidence is undisputed, and that the property destroyed by the fire was situated not less than 350 feet from the railroad track, counsel for defendant contends with much earnestness that defendant’s request for a directed verdict should have been granted. There would be much force to this contention were it not for the fact that there appears to be irreconcilable conflict in the evidence regarding the number of freight trains that passed plaintiff’s premises on the forenoon of the day of the fire. The evidence on behalf of defendant is of the most certain and positive character that engine No. 2633 passed plaintiff’s premises on’the day of the fire at nine fifteen a. m.; *428Five witnesses for plaintiff, however, testified positively that a freight train passed the premises about eleven o’clock that morning, and that the fire was discovered within fifteen or twenty minutes after the train had gone by. The question of whether a freight train passed plaintiff’s premises on the morning of the fire, after engine No. 2633 had gone by, was for the jury and not for the court to determine. There is evidence tending to show that two passenger trains passed plaintiff’s premises about nine o’clock on the morning of the fire. On that point Mary Gleason, a witness for plaintiff, testified on cross-examination as follows:
“Q. And had you seen any other trains that morning ? A. Yes, sir; I think so. There were passenger trains. Q. Going in what direction? A. I think there were two, one going toward Salt Lake, and one going the other way. Q. And about what time did they pass the house? A. Somewhere about 9 o ’clock. ’ ’
The question of whether sparks and heated or live cinders from a locomotive will or will not start fires from 350 to 450 feet away from the point where they leave the smokestack of the engine was also a question of fact for the jury, and not one of law for the court. On first impression it might seem, as counsel contend, to be a physical impossibility for sparks and cinders, after being carried through the air that distance, to drop on a stack of hay and ignite it. Evidence, however, of the most positive character was offered by plaintiff tending to show that fires may, under those conditions, be started. To rebut this evidence defendant offered evidence of a negative character only, that is, its witnesses who testified on this point stated that they had never seen or known sparks and cinders from locomotives to start fires a distance of more than 125 feet from the railroad track.
The cinders that were picked up soon after the fire in the vicinity of plaintiff’s premises and along the railroad track, I think, were properly admitted in evidence. The evidence shows that some of the largest of these cinders were picked up 300 feet from the railroad track. And plaintiff testified that on different occasions when standing in Ms yard while locomtives were passing his premises, cinders, equal in size *429to the largest of those in evidence, escaped from the engines and dropped on his premises; that he has seen cinders the size of his finger “thrown”, when they left the smokestack, “375 feet from the track. ’ ’ While the record shows that it would be a physical impossibility for cinders the size of some of those in evidence to escape from a smokestack of a locomotive equipped with a spark arrester of the same kind and grade which the undisputed evidence shows engine No. 2633 was equipped with on the day of the fire in question, they, nevertheless, tended to show that other engines passed over and along this railroad track, equipped with spark arresters having a mesh of a size sufficient to permit these cinders to escape. It is not claimed that the evidence respecting these cinders is insufficient to justify an inference or conclusion that they escaped from engines that were operated on defendant’s railroad track. A jury might well find that the operating of an engine equipped with a spark arrester through which cinders of the size of some of those admitted in evidence could escape is negligence.
As I have pointed out, there is a sharp conflict in .the evidence as to whether one or two freight trains passed plaintiff’s premises on the morning of the fire. If the jury accepted as true the evidence for plaintiff on this point, which they had a right to do, it necessarily follows that they must have found that the fire was not started by engine No. 2633, but was started by some other engine passing over defendant’s railroad track, which defendant has failed to show was equipped with proper and safe appliances for arresting sparks and cinders.